 



Exhibit 10.13

     FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     This First Amendment to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of March 11, 2005, by and between COMERICA
BANK (“Bank”) and PACIFIC TITLE AND ARTS STUDIO, INC. (“Borrower”).

RECITALS

     Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of January 31, 2005 (the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

     NOW, THEREFORE, the parties agree as follows:

     1. Section 2.3(a)(i) of the Agreement is hereby amended and restated in its
entirety to read as follows:

     “Advances. Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding daily balance thereof, at a rate equal to one
percent (1.00%) above the Prime Rate.”

     2. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

     3. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

     4. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

     5. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

               (a) this Amendment, duly executed by Borrower;

               (b) all reasonable Bank Expenses incurred through the date of
this Amendment, which may be debited from any of Borrower’s accounts; and

               (c) such other documents, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.

     6. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

-1-



--------------------------------------------------------------------------------



 



Exhibit 10.13

     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

     
PACIFIC TITLE AND ARTS STUDIO, INC.
 
 
 
By: /s/ Greg Hunter
 
 
 
Title: Vice President and Chief Financial Officer
 
 
 
COMERICA BANK
 
 
 
By: /s/ James Ligman
 
 
 
Title: Assistant Vice President

[Signature Page to Amendment to Loan & Security Agreement]

